Order entered October 19, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01398-CR
                               No. 05-19-01399-CR
                               No. 05-19-01485-CR

                        DONNELL SLEDGE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
           Trial Court Cause Nos. F17-56048, F17-56046, F17-5604

                                     ORDER

      We REINSTATE this appeal.

      We abated the appeal and remanded the case to the trial court for the

purpose of appointing new appellate counsel to represent appellant in his appeal,

including but not limited to filing a response to State’s September 2, 2021 motion

for rehearing. On October 18, 2021, a supplemental clerk’s record was filed

containing the trial court’s appointment of counsel.
      In light of this, we DIRECT the Clerk to remove Christie Merchant and to

substitute Ron L. Goranson as counsel for appellant.

      We request that appellant’s counsel file appellant’s response to the State’s

September 2, 2021 motion for rehearing WITHIN TWENTY DAYS OF THIS

ORDER.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE